

116 S4249 IS: To ensure the protection of human genetic information collected as a result of diagnostic testing for COVID–19.
U.S. Senate
2020-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4249IN THE SENATE OF THE UNITED STATESJuly 21, 2020Mr. Tillis introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo ensure the protection of human genetic information collected as a result of diagnostic testing for COVID–19.1.Protection of human genetic information(a)In generalNotwithstanding any other provision of law, the Secretary of Health and Human Services shall ensure that no person may collect, store, analyze, disseminate, or otherwise make use of, or benefit from, any human genetic information collected as a result of diagnostic testing for COVID–19, for any incidental use, or any reason other than such diagnostic or serologic testing, except with the express, written, informed consent of the individual being tested.(b)EnforcementAny person who violates subsection (a) shall be subject to a civil monetary penalty of not more than $100 for each such violation.(c)DefinitionsIn this section—(1)the term genetic information has the meaning given such term in section 160.103 of title 45, Code of Federal Regulations (or any successor regulations); and(2)the term incidental means any action taken by any person, directly or indirectly, to obtain genetic information from an individual, for any purpose, other than the purpose specifically authorized by the living individual from whom the specimen has its biological origin or another designated individual if the individual is a minor or is incapacitated, or if the individual is deceased, the individual’s next of kin.